DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1, 6-8, 12-14, 17 and 20 have been amended by Applicant.
Claims 2, 3, 15 and 16 have been cancelled by Applicant.

Response to Arguments
Regarding 35 USC § 112 Claim Rejections: Applicant’s arguments, see page 6, filed 7/15/2021, with respect to claim 6 has been fully considered and is persuasive.  The rejection of claim 6 has been withdrawn. 
Regarding 35 USC § 103 Claim Rejections: Applicant's arguments filed 7/15/2021 have been fully considered but they are not persuasive.  Applicant argues that “The cited references, alone or in combination, fail to teach, suggest, or otherwise disclose every element of claim 1 as amended…More specifically, the cited references, alone or in combination, fail to teach or suggest the calculation of a stopping threshold "identified based on a stopping distance of the vehicle relative to the coupler position, wherein the stopping threshold comprises a semicircle concentric to the coupler position and the stopping distance defines a radius of the semicircle relative to the coupler position."  Applicant’s argument also applies to claims 4-13 based on their dependence on claim 1 and independent claim 14 its dependent claims 17-19.  Examiner respectfully disagrees.


In this case, Yu et al. (US 20190339704 A1) discloses the amended limitations of claim1 “calculates a stopping threshold identified based on a stopping distance of the vehicle relative to the coupler position, wherein the stopping threshold comprises a semicircle concentric to the coupler position and the stopping distance defines a radius of the semicircle relative to the coupler position”.
Yu discloses “…the drive assist system…sets the ROI center...i.e., the coupler vertical center…as a target...After the drive assist system…sets the target…as the vertical center…of the ROI…and the tow vehicle…starts to autonomously maneuver towards the target “ , (Yu [0044]).  The ROI (region of interest) as disclosed by Yu represents the identified coupler “identified coupler representation…by a…circle” (Yu, [0043]).  Yu discloses the stopping threshold as the “coupler vertical center…as a target” (Yu, [0044]).  Based on geometrical fundamentals, the vertical center represents the diameter of a circle and the vertical distance to the center of a circle is the radius.  The vehicle maneuvers toward the target which is the coupler vertical center, which defines a radius of the semicircle relative to the coupler position (Yu, “the drive assist system…stops its calculations because the tow hitch ball…is aligned with the trailer hitch coupler” (Yu, [0044]).

Regarding amended claim 20, Applicant argues “Based on the apparent teachings of Harvey, there is no relationship that can be meaningfully interpreted to correspond to the stopping boundary recited in claim 20 as presented”.  Examiner respectfully disagrees.
In this case, Harvey et al. (US 20050017855 A1) cures the deficiencies of Yu by disclosing "a stopping boundary around at least a portion of the trailer (“once the fence logic…knows the position of the delivery vehicle, the fence logic…may established a virtual boundary at a selected distance from that position”, Harvey, [0048]), wherein the stopping boundary comprises a coupler boundary extending at a stopping distance from the coupler  (”perimeter fence (800 in Fig 8) around the trailer” Harvey, [0093]) 

Harvey Fig 4 shows the boundary may be a rectangle as represented which will inherently extend perpendicular in the longitudinal or lateral heading direction of the vehicle.  Harvey’s disclosure in [Harvey, 0061] “a protection fence is activated around the trailer portion” one of ordinary skill in the art can appreciate the vehicle and trailer are configured with a hitch and coupler system for attachment.   The stopping threshold is disclosed as [Harvey, 0039] “a route between a start location and a destination location” and [Harvey, 0009], “fixed stopping point”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view Wuergler et al. (US 20170151846) in further view of Reed et al. (US 9315175)
Regarding Claim 1, Yu teaches a vehicle system configured to control a trailer alignment routine (Yu, [0024] “tow vehicle that is capable of autonomously maneuvering towards the trailer and to align”), comprising: a hitch mounted on a vehicle (Yu, [0024] “trailer hitch coupler of the trailer for hitching between a vehicle hitch ball of the tow vehicle and the trailer hitch coupler”); and a controller (Yu, [0032] “The vehicle controller…executes a drive assist system“) that: identifies a coupler position of a trailer (Yu, [0043] “The drive assist system…determines a position of the trailer hitch coupler”); controls motion of the vehicle to toward an aligned position (Yu, [0030] “the IMU…determines a heading reference of the tow vehicle”, [0033] “The vehicle controller…may maneuver the tow vehicle”); calculates a stopping threshold identified based on a stopping distance of the vehicle relative to the coupler position (Yu, [0044] “…the drive assist system…sets the ROI center...i.e., the coupler vertical center…as a target...After the drive assist system…sets the target…as the vertical center…of the ROI…and the tow vehicle…starts to autonomously maneuver towards the target “).

Yu does not teach wherein the stopping threshold comprises a semicircle concentric to the coupler position and the stopping distance defines a radius of the semicircle relative to the coupler position.  However, Wuergler teaches this limitation (Wuergler, [0034] “…a solid circle…is indicative of the center of the hitch ball…and the open circle…of a larger diameter is indicative of the center of the trailer coupler...Concentric alignment of the solid circle…and open circle…may be indicative of a properly aligned hitch ball…and trailer coupler”, Examiner interprets concentric circles to comprise of a semicircle). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the stopping threshold comprises a semicircle concentric to the coupler position as taught by Wuergler and controlling a braking procedure in response to the hitch passing the stopping threshold as taught by Reed in order to control vehicle in alignment with the trailer coupling.

Yu also does not teach controls a braking procedure in response to the hitch passing the stopping threshold.  However, Reed teaches this limitation (Reed, Col 1 lines 25-31 “controlling a vehicle according to the present disclosure includes automatically applying vehicle brakes in response to the vehicle being in REVERSE when a distance to a detected rearward object is less than a first threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include a stopping threshold based on a stopping distance of the vehicle as taught by Reed in order to guide alignment so the hitch does not pass the stopping threshold. 

Regarding Claim 4, Modified Yu teaches the system according to claim 1, wherein the motion of the vehicle is controlled along a heading direction (Yu, [0033] “The vehicle controller…may maneuver the tow vehicle…in any direction across the road surface by controlling the drive system”).


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view Wuergler et al. (US 20170151846) in further view of Reed et al. (US 9315175) and Harvey et al. (US 20050017855).
Regarding Claim 5, Modified Yu teaches the system according to claim 5. Yu, as modified, does not teach wherein the stopping threshold comprises a boundary extending from the semicircle extending around a perimeter of the trailer.  However Harvey teaches this limitation (Harvey, [0093],”perimeter fence (800 in Fig 8) around the trailer”, Examiner interprets stopping threshold as [0039] “a route between a start location and a destination location” and [0009, “fixed stopping point”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the stopping threshold comprises a boundary extending from the semicircle extending around a perimeter of the trailer as taught by Harvey in order to maintain the alignment of the hitch and coupler.

Regarding Claim 6, Modified Yu teaches the system according to claim 5.  Yu, as modified, does not teach wherein the boundary extends substantially perpendicular to the heading direction through the coupler position.  However, Harvey teaches this limitation However, Harvey teaches this limitation (Harvey, [0093],”perimeter fence (400 in Fig 4) around the trailer”, Examiner interprets the boundary may be a rectangle as represented in Fig 4 which will inherently extend perpendicular in the north, south, east or west heading direction of the vehicle.  Examiner also interprets based on Harvey that the boundary “around the trailer” as having the ability to be positioned through the coupler position).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the boundary extends substantially perpendicular to the heading direction through the coupler position as taught by Harvey in order to order to guide the vehicle to the stopping position.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view Wuergler et al. (US 20170151846) in further view of Reed et al. (US 29315175) and Inui et al. (US 20180253106).
Regarding Claim 7, Modified Yu teaches the system according to claim 1.  Yu, as modified, does not teach wherein the controller is further compares a hitch location of the hitch to an alignment region extending about the coupler in response to the vehicle stopping; and 19based on the comparison identifies if the hitch location is within the alignment region.  However, Inui teaches these limitations. 

Inui teaches wherein the controller is further configured to: compare a hitch location of the hitch to an alignment region extending about the coupler in response to the vehicle stopping (Inui, [0144] …the second acquisition unit…may calculate the height information of the hitch coupler…by raising or lowering the vehicle height, for example, while the vehicle…stops”); and 19based on the comparison identify if the hitch location is within the alignment region (Inui, [0144] … acquiring plural images captured at timings at which the vehicle has different heights, and executing calculation based on a motion stereo method using the plural acquired rear images”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include comparing a hitch location of the hitch to an alignment region and based on the comparison identify if the hitch location is within the alignment region as taught by Inui in order to determine “whether or not the hitch ball…and the hitch coupler…interfere with each other…” (Inui [0151]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view Wuergler et al. (US 20170151846) in further view of Reed et al. (US 20130226390) and Inui et al. (US 20180253106) and  Luo et al.  (US 20130226390).
Regarding Claim 8, Modified Yu teaches the system according to claim 7.  Yu, as modified, does not teach wherein the controller is further outputs a misalignment signal in response to the hitch location being outside the alignment region.  However, Luo teaches this limitation (Luo, [0030] “the system provides instructions to a driver in the form of textual, auditory, or other output to direct the driver how to properly position the vehicle to attain alignment of the trailer hitch and the trailer coupling”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include an output misalignment signal in response to the hitch location being outside the alignment region on as taught by Luo in order to provide an alert “obstructions or moving objects between the vehicle and the trailer” (Luo [0028]).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view Wuergler et al. (US 20170151846) in further view of Reed et al. (US 9315175) and Nakada et al. (US 20150066328).
Regarding Claim 9, Modified Yu teaches the system according to claim 1.  Yu, as modified, does not teach wherein the stopping distance of the vehicle is calculated based on a velocity of the vehicle.  However, Nakada teaches this limitation (Nakada, [0053] “…the controller   …calculates the braking distance based on the speed sensed by the rotational angle sensors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include calculating the stopping distance of the vehicle based on the velocity of the vehicle as taught by Nakada in order to control calculate “the distance needed to decelerate” to the stopping position (Nakada [0053]).

Regarding Claim 10, Modified Yu teaches the system according to claim 9, further comprising a level detection device (Yu, Fig 2 Box 144, [0030] “the IMU 144 determines the pitch, roll, and yaw of the tow vehicle”).

Regarding Claim 11, Modified Yu teaches the system according to claim 10, wherein the level detection device comprises at least one of an inertial measurement unit, a gyroscope, an inclinometer, and an accelerometer (Yu, Fig 2 Box 144, [0030] “…the sensor system …may also include an IMU (inertial measurement unit)…configured to output IMU data”).

Regarding Claim 12, Modified Yu teaches the system according to claim 10.  Yu, as modified, does not teach wherein the controller calculates the stopping distance in response to a gradient of a ground surface on which the vehicle is operating identified by the level detection device.  However, Nakada teaches this limitation (Nakada, [0053] “The controller…first calculates the distance needed to decelerate from the speed sensed by the rotational angle sensors…to a stopped state at a specific acceleration, and then calculates the braking distance by correcting according to the inclination sensed by the inclination sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include calculating the stopping distance of the vehicle based on the velocity of the vehicle as taught by Nakada in order to determine the distance needed to decelerate for an uphill path (shorter length) or a downhill path (longer length) to the stopping position.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view Wuergler et al. (US 20170151846) in further view of Reed et al. (US 9315175), Nakada et al. (US 20150066328) and Higashitani et al. (US 20190299947).
Regarding Claim 13, Modified Yu teaches the system according to claim 9.  Yu, as modified, does not teach further comprising a weight sensor, wherein the controller further detects the stopping distance of the vehicle based on a mass of the vehicle.  However, Higashitani teaches these limitations.

Higashitani teaches further comprising a weight sensor (Higashitani, Fig 1 Box 41), wherein the controller is further configured to detect the stopping distance of the vehicle based on a mass of the vehicle (Higashitani, Fig 9 Step S302, [0065] “The degree of increase of the necessary braking distance varies due to the weight of the trailer”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include detecting the stopping distance of the vehicle based on a mass of the vehicle as taught by Higashitani in order to determine “the degree of increase of the necessary braking distance varies due to the weight of the trailer” (Higashitani [0065]).

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20190339704) in view of Harvey et al. (US 20050017855) and Reed et al. (US 9315175).

Regarding Claim 14, Yu teaches a method for controlling a vehicle comprising: identifying a coupler position of a trailer in the sensor data (Yu, [0043] “…drive assist system…receives one or more images…from the rear camera…The drive assist system…determines a position of the trailer hitch coupler…within the image…by analyzing the one or more images “); controlling motion of the vehicle to an aligned position aligning a hitch ball of the vehicle with the coupler position (Yu, [0044] “tow hitch ball…is aligned with the trailer hitch coupler”); calculating a stopping threshold based on a stopping distance of the vehicle relative to the coupler position (Yu, [0044] “…the drive assist system…sets the ROI center…i.e., the coupler vertical center…as a target”).
Yu does not teach wherein the stopping threshold comprises a coupler boundary extending around the coupler position and the coupler boundary comprises a semicircle extending at the stopping distance about the coupler position.  However, Harvey teaches this limitation (Harvey, [0093],”perimeter fence (800 in Fig 8) around the trailer”, Examiner interprets stopping threshold as [0039] “a route between a start location and a destination location” and [0009, “fixed stopping point”).

Yu also does not teach controlling a braking procedure in response to the hitch entering the coupler boundary.  However, Reed teaches this limitation (Reed, Col 1 lines 25-31 “The automated braking system is additionally configured to release the brakes in response to a driver input at the vehicle-driver interface when a distance from the vehicle to the rearward object exceeds a calibratable threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include stopping threshold comprises a coupler boundary extending around the coupler position as taught by Harvey and controlling a braking procedure in response to the hitch entering the coupler boundary as taught by Reed in order to control vehicle in alignment with the trailer coupling.


Regarding Claim 17, Modified Yu teaches method according to claim 14.  Yu, as modified, does not teach further comprising calculating a trailer boundary based on a heading direction of the vehicle.  However, Harvey teaches this limitation (Harvey, [0047]”compute the vehicle's position…. detect when the vehicle enters a specific area”, [0048] “once the fence logic…knows the position of the delivery vehicle, the fence logic…may established a virtual boundary at a selected distance from that position”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include calculating a trailer boundary based on a heading direction of the vehicle as taught by Harvey in order to order to guide the vehicle to the stopping position.

Regarding Claim 18, Modified Yu teaches method according to claim 17. Yu, as modified, does not teach wherein controlling the braking procedure further comprises controlling the braking procedure in response to the hitch entering the trailer boundary. However, Reed teaches this limitation (Reed, Col 1 lines 25-31 “The automated braking system is additionally configured to release the brakes in response to a driver input at the vehicle-driver interface when a distance from the vehicle to the rearward object exceeds a calibratable threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include controlling a braking procedure in response to the hitch entering the trailer boundary as taught by Reed in order to control vehicle in alignment with the trailer coupling.

Regarding Claim 19, Modified Yu teaches method according to claim 17.  Yu, as modified, does not teach wherein the trailer boundary is calculated to extend substantially perpendicular to a heading direction of the vehicle through the coupler position.  However, Harvey teaches this limitation However, Harvey teaches this limitation (Harvey, [0093],”perimeter fence (400 in Fig 4) around the trailer”, Examiner interprets the boundary may be a rectangle as represented in Fig 4 which will inherently extend perpendicular in the longitudinal or lateral heading direction of the vehicle.  Examiner also interprets based on Harvey that the boundary “around the trailer” as having the ability to be positioned through the coupler position).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include the trailer boundary is calculated to extend substantially perpendicular to a heading direction of the vehicle through the coupler position as taught by Harvey in order to order to guide the vehicle to the stopping position and maintain hitch and coupler alignment.

Regarding Claim 20, Yu teaches a vehicle system configured to control a trailer alignment routine (Yu, [0024] “tow vehicle that is capable of autonomously maneuvering towards the trailer and to align”), comprising: a hitch mounted on a vehicle (Yu, [0024] “trailer hitch coupler of the trailer for hitching between a vehicle hitch ball of the tow vehicle and the trailer hitch coupler”); a sensor configured to capture sensor data in a region proximate to the vehicle (Yu, [0030] “The sensor system…may include other sensors such as….radar, sonar, LIDAR (Light Detection and Ranging, which can entail optical remote sensing that measures properties of scattered light to find range and/or other information…”) and a controller (Yu, [0032] “The vehicle controller…executes a drive assist system“) that: identifies a coupler position of a trailer in the sensor data (Yu, [0043] “the drive assist system…receives one or more images…from the rear camera…The drive assist system…determines a position of the trailer hitch coupler”); controls motion of the vehicle along a vehicle heading to an aligned position (Yu, [0030] “the IMU…determines a heading reference of the tow vehicle”, [0033] “The vehicle controller…may maneuver the tow vehicle”), wherein the hitch is aligned with the coupler (Yu, [0044] “tow hitch ball is aligned with the trailer hitch coupler”).

Yu does not teach calculates a stopping boundary around at least a portion of the trailer; wherein the stopping boundary comprises a coupler boundary extending at a stopping distance from the coupler, a trailer boundary extending substantially perpendicular to the vehicle heading through the coupler position.  However, Harvey teaches these limitation.  

Harvey teaches calculates a stopping boundary around at least a portion of the trailer [0048] “once the fence logic…knows the position of the delivery vehicle, the fence logic…may established a virtual boundary at a selected distance from that position”; wherein the stopping boundary comprises a coupler boundary extending at a stopping distance from the coupler (Harvey, [0093],”perimeter fence (800 in Fig 8) around the trailer”, Examiner interprets stopping threshold as [0039] “a route between a start location and a destination location” and [0009, “fixed stopping point”), a trailer boundary extending substantially perpendicular to the vehicle heading through the coupler position (Harvey, [0093],”perimeter fence (400 in Fig 4) around the trailer”, Examiner interprets the boundary may be a rectangle as represented in Fig 4 which will inherently extend perpendicular in the longitudinal or lateral direction of the vehicle.  Examiner also interprets based on Harvey that the boundary “around the trailer” as having the ability to be positioned through the coupler position).  

Yu also does not teach controls a braking procedure in response to the hitch entering the stopping boundary.  However, Reed teaches this limitation (Reed, Col 1 lines 25-31 “The automated braking system is additionally configured to release the brakes in response to a driver input at the vehicle-driver interface when a distance from the vehicle to the rearward object exceeds a calibratable threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yu to include calculating a stopping boundary around at least a portion of the trailer, a coupler boundary extending at a stopping distance from the coupler and a trailer boundary .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber et al. (US 20080054598 A1) discloses an alignment coupling process for a vehicle and trailer (Weber, [0003] “alignment of the tongue or coupler element and the ball to establish the coupling. Other hitch configurations and trailer types, can also require alignment of coupling portions to establish the coupling and allow towing”).
Berkemeier et al. (US 20200039517 A1) discloses the stopping distance defines a radius of the semicircle relative to the coupler position; (“[0030] “the coupler tracker…identifies the vehicle tow ball…within the image 151 and generates a tow ball bounding circle…around the vehicle tow ball”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662